SEAL CONFIGURATION FOR ELECTROCHEMICAL CELL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 2, 2020 and February 4, 2021 are being considered by the examiner.

Claim Objections
Claims 1, 4 and 7 are objected to because of the following:
A conjunctive word, such as “and”, appears missing between paragraphs of claim 1.
Claim 4 recites “the sealing surface has a yield strength …”. However, it is improper to state that a surface, rather than a material, has a yield strength …
In claim 7, a term “the” appears missing before “third seal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high”, “intermediate” and “low” in at least claims 1 and 5 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20070298310 A1) in view of Yoshida et al. (US 20090087713 A1, hereafter Yoshida), and as evidenced by Hasbrouck et al. (US 3326722 A, hereafter Hasbrouck).
Regarding claim 1, Kato teaches (See at least Figs) an electrochemical cell (at least: title, abstract), comprising:
a pair of bipolar plates (20, 20a, 20b), wherein a sealing surface is formed in one of the pair of bipolar plates (See, e.g., a surface of “20” that is in contact with “23” and “32” in Fig. 5),
a membrane electrode assembly (MEA 30) located between the pair of bipolar plates, wherein the membrane electrode assembly comprises an anode compartment (e.g., 32a, 35, Figs. 1, 5), a cathode compartment (e.g., 32b, 34, Figs. 1, 5), and a proton exchange membrane (31) disposed therebetween;
a first seal (e.g., 23 in Fig. 5) defining a high pressure zone (e.g., the zone between the two “23” in Fig. 5), wherein the first seal is located between the bipolar plates and configured to contain a first fluid within the high pressure zone (See, at least, Fig. 5); and
a second seal (e.g., the adjacent “13a” or “13b” to “23” in Fig. 5, for example) defining an intermediate pressure zone (e.g., the zone between “23” and the second seal in Fig. 5, for example), wherein the second seal is located between the bipolar plates and configured to contain a second fluid within the intermediate pressure zone (See, at least, Fig. 5).
Kato further teaches the first seal is formed by a gasket (“23”) that is configured to deform to create a seal about one of the cathode compartment or the anode compartment (See, at least, Fig. 5), but appears to be silent as to the deform[ation] being “plastically” as claimed. However, Kao discloses that the material of the gasket is not particularly limited to a rubber material ([0053]). In this regard, Yoshida (see at least Fig. 1) discloses a substantially similar electrochemical cell equipped with a gasket (6 in, at least Fig. 1, Yoshida) made of Teflon, silicone rubber, or the like, wherein the gasket retains sufficient strength to withstand heat pressing and has gas barrier properties sufficient to prevent leakage of the fuel and oxidant gases to the outside ([0071], Yoshida). Clearly, the materials of the gaskets of Yoshida and Kato are functional equivalents. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed Teflon of Yoshida as an alternative to the rubber material of Kato, for the benefit of providing the gasket with a sufficient strength to withstand heat pressing and a sufficient strong barrier property to prevent leakage of the gases ([0071], Yoshida). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As a result, Kato modified by Yoshida teaches the gasket may be made of Teflon, which is well known to exhibit plastic deformation rather than elasticity, as evidenced by Hasbrouck (See at least: column 2, lines 54-57). 
Regarding claim 2, Kato as modified teaches the electrochemical cell of claim 1. Kato further teaches the second seal is formed by a gasket (the “13a” or “13b” that is adjacent to “23”, Kato) that is configured to deform to create a seal about one of the cathode compartment or the anode compartment (See, at least, Fig. 5, Kato), but appears to be silent as to the deform[ation] being “plastically” as claimed. However, Kao discloses that the material of the second seal may be made of an elastic body ([0041]). In this regard, Yoshida (see at least Fig. 1) discloses a substantially similar electrochemical cell equipped with a gasket (6 in, at least Fig. 1, Yoshida) made of an elastic body such as silicon rubber, Teflon, or the like, wherein the gasket retains sufficient strength to withstand heat pressing and has gas barrier properties sufficient to prevent leakage of the fuel and oxidant gases to the outside ([0071], Yoshida). Clearly, the materials of the gaskets of Yoshida and Kato are functional equivalents. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed Teflon of Yoshida as an alternative to the elastic body (such as a rubber material) of Kato, for the benefit of providing the gasket with a sufficient strength to withstand heat pressing and a sufficient strong barrier property to prevent leakage of the gases ([0071], Yoshida). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As a result, Kato modified by Yoshida teaches the gasket forming the second seal is made of Teflon, which is well known to exhibit plastic deformation rather than elasticity, as evidenced by Hasbrouck (See at least: column 2, lines 54-57).
Regarding claim 3, Kato as modified teaches the electrochemical cell of claim 1, wherein the sealing surface includes one or more protrusions (e.g., “20r” in Figs. 8-9, Kato).
Regarding claim 4, Kato as modified teaches the electrochemical cell of claim 1, and teaches the material of the bipolar plates (See the 112 rejection above) may be steel ([0034]), for example. One of ordinary skill in the art would readily appreciate that steel has a yield strength greater than a yield strength of the gasket formed of a Teflon, for example.
Regarding claim 5, Kato as modified teaches the electrochemical cell of claim 1, further comprising a third seal (e.g., the “13a” or “13b”, other than the second seal, in Fig. 5, Kato) defining a low pressure zone (e.g., the zone between the second and third seals, Fig. 5, Kato), wherein the third seal is located between the bipolar plates and configured to contain a third fluid within the low pressure zone (See, at least, Fig. 5).
Regarding claim 6, Kato as modified teaches the electrochemical cell of claim 5, wherein the first seal is contained within the second seal (See, at least, Fig. 5).
Regarding claim 7, Kato as modified teaches the electrochemical cell of claim 6, wherein the second seal is contained within the third seal (See, at least, Fig. 5).
Regarding claim 8, Kato as modified teaches the electrochemical cell of claim 5, and the instantly claimed “a thickness of the third seal is greater than a thickness of the first and second seals” is not patentably distinguishable, because changing relative thickness involves merely ordinary capabilities of one of ordinary skill in the art.  One skilled in the art would readily arrive at the claimed limitation by routine experimentations. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688.
Regarding claim 9, Kato as modified teaches the electrochemical cell of claim 5, wherein the first seal or the second seal may be an adhesive ([0041]), which is different from Teflon constituting the first seal. One of ordinary skill in the art would readily appreciate that an adhesive and Teflon have different modulus of elasticity.
Regarding claim 10, Kato as modified teaches the electrochemical cell of claim 5, wherein at least one of the first, second, and third seals include plastically deformable protrusions (e.g., “23a” in Figs. 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727